                                                                                                                                                       ·--..,
                                                                                                                                                        ~
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of l   ,._:i

                                            UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                            JUDGMENT IN A CRIMINAL CASE
                                             V.                                  (For Offenses Committed On or After November 1, 1987)



                              Enrique Cruz-Carreno                               Case Number: 2: 19-mj-11100

                                                                                 James Anthony Johnson
                                                                                 Defendant's Attorney


REGISTRATION NO. 90925298                                                                                       FILED
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                                    OCT 2 1 2019
                                                  ----"-------------+---+--------+-------I
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which invdl~)e. the f.oHowia.e, offcnsefs"J'. t                               ·· 1

Title & Section                          Nature of Offense                                                        Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                              1

 D The defendant has been found not guilty on count(s)
                                               -------------------
 •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                  \,...,/
                                   ~· TIME SERVED
                                       I'\
                                                                            • ________ days
                                   /
 IZI   Assessment: $101WAIVED          IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, October 21, 2019
                                                                         Date of Imposition of Sentence
            !       ;\                   ¥--        \
            >\(\\ •
                \        \ ·\ ~ ' . -·
                                   ...
                                                  •Cu\ ..
                                                        .
Received \               \t.J}Ji\) \ j }\JJ
                DUSM




Clerk's Office Copy                                                                                                        2: 19-mj-11100
